
	
		I
		112th CONGRESS
		1st Session
		H. R. 1650
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Sarbanes
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To reauthorize the Chesapeake Bay Office of the National
		  Oceanic and Atmospheric Administration, and for other
		  purposes.
	
	
		1.Short TitleThis act may be cited as the
			 Chesapeake Bay Science, Education, and Ecosystem
			 Enhancement Act of 2011.
		2.Reauthorization
			 of NOAA Chesapeake Bay OfficeSection 307 of the National Oceanic and
			 Atmospheric Administration Authorization Act of 1992 (15 U.S.C. 1511d) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1)
			 by striking (in this section and all that follows and inserting
			 a period;
				(B)by amending
			 paragraph (2) to read as follows:
					
						(2)The Office shall be headed by a Director,
				who—
							(A)shall have
				knowledge and experience in research or resource management efforts in the
				Chesapeake Bay; and
							(B)shall be
				responsible for the administration and operation of the office and the
				implementation of this Act
							;
				and
				(C)by striking
			 paragraph (3);
				(2)in subsection
			 (b)—
				(A)by striking so
			 much as precedes paragraph (1) and inserting the following:
					
						(b)PurposeThe purpose of this section is to focus the
				relevant science, research, and resource management capabilities of the
				National Oceanic and Atmospheric Administration as they apply to the Chesapeake
				Bay and to utilize the Office
				to—
						;
				(B)in paragraph (2),
			 by striking Secretary of Commerce and inserting
			 Administrator;
				(C)in paragraph
			 (3)—
					(i)by
			 striking the matter preceding subparagraph (A) and inserting the
			 following:
						
							(3)coordinate the programs and activities of
				the various organizations within the National Oceanic and Atmospheric
				Administration in furtherance of such administrations’ coastal resource
				stewardship mission,
				including—
							;
					(ii)in
			 subparagraph (A), by striking and after the semicolon at the end
			 of clause (vi), and by inserting after clause (vii) the following:
						
							(i)coastal hazards and climate change;
				and
							;
				and
					(iii)in
			 subparagraph (B), by striking and after the semicolon at the end
			 of clause (iii), by inserting and after the semicolon at the end
			 of clause (iv), and by adding at the end the following:
						
							(v)integrated ecosystem
				assessments;
							;
					(D)in paragraph
			 (4)—
					(i)by
			 striking Environmental Protection Agency and inserting
			 Chesapeake Executive Council; and
					(ii)by
			 inserting before the semicolon at the end the following: as appropriate
			 to further purposes of this section;
					(E)by striking
			 paragraph (5) and (7);
				(F)by redesignating
			 paragraph (6) as paragraph (5); and
				(G)by adding at the
			 end the following:
					
						(6)perform any functions necessary to support
				the programs referred to in paragraph
				(3)
						;
				and
				(3)by striking
			 subsection (c) and all that follows through the end of the section and
			 inserting the following:
				
					(c)Program
				Activities
						(1)In
				generalThe Administrator,
				through the Director, shall implement the program activities authorized by this
				subsection to support the activity of the Chesapeake Executive Council and to
				further the purposes of this section.
						(2)Ensuring
				scientific and technical meritThe director shall—
							(A)establish and utilize an effective and
				transparent mechanism to ensure that projects funded under this section have
				undergone appropriate peer review; and
							(B)provide other appropriate means to
				determine that such projects have acceptable scientific and technical merit for
				the purpose of achieving maximum utilization of available funds and resources
				to benefit the Chesapeake Bay area.
							(3)Consultation
				with Chesapeake Executive CouncilThe Director shall, in the implementation
				of the program activities authorized under this section, consult with the
				Chesapeake Executive Council, to ensure that the activities of the Office are
				consistent with the purposes and priorities of the Chesapeake Bay Agreement and
				plans developed pursuant to the Agreement.
						(4)Integrated
				coastal observations
							(A)In
				generalThe Administrator,
				through the Director, may collaborate with scientific and academic
				institutions, State and Federal agencies, non-governmental organizations, and
				other constituents in the Chesapeake Bay watershed, to support an integrated
				observations system for the Chesapeake Bay consistent with the purposes of
				subtitle C of title XII of Public Law 111–11 (33 U.S.C. 3601 et seq.).
							(B)Specific
				requirementsTo support the
				system referred to in subparagraph (A) and provide a complete set of
				environmental information for the Chesapeake Bay, the Director shall—
								(i)coordinate
				existing monitoring and observing activities in the Chesapeake Bay;
								(ii)identify new data
				collection needs and deploy new technologies, as appropriate;
								(iii)collect and analyze the scientific
				information necessary for the management of living marine resources and the
				marine habitat associated with such resources;
								(iv)manage and interpret the information
				described in clause (iii); and
								(v)organize the information described in
				clause (iii) into products that are useful to policy makers, resource managers,
				scientists, and the public.
								(C)Chesapeake Bay
				Interpretive Buoy SystemTo
				further the development and implementation of the Chesapeake Bay Interpretive
				Buoy System, the Director may—
								(i)support the establishment and
				implementation of the Captain John Smith Chesapeake National Historic
				Trail;
								(ii)delineate key waypoints along the trail and
				provide appropriate real-time data and information for trail users;
								(iii)interpret data and information for use by
				educators and students to inspire stewardship of Chesapeake Bay; and
								(iv)incorporate the Chesapeake Bay Interpretive
				Buoy System into the Integrated Ocean Observing System regional network of
				observatories.
								(5)Chesapeake Bay
				Watershed Education and Training Program
							(A)In
				generalThe Administrator,
				through the Director, may establish a Chesapeake Bay watershed education and
				training program. The program shall—
								(i)continue and expand the Chesapeake Bay
				watershed education programs offered by the Office immediately before the
				enactment of the Chesapeake Bay Science, Education, and Ecosystem Enhancement
				Act of 2011;
								(ii)improve the understanding of elementary and
				secondary school students and teachers of the living resources of the ecosystem
				of the Chesapeake Bay;
								(iii)provide community education to improve
				watershed protection; and
								(iv)meet the educational goals of the
				Chesapeake 2000 Agreement.
								(B)Grant
				programThe Director may
				award grants for the purposes of this paragraph. Grants awarded under this
				subparagraph may be used to support education and training projects that
				enhance understanding and assessment of a specific environmental problem in the
				Chesapeake Bay watershed or a goal of the Chesapeake Bay Program, or protect or
				restore living resources of the Chesapeake Bay watershed, including projects
				that—
								(i)provide classroom education, including the
				development and use of distance learning and other innovative technologies,
				related to the Chesapeake Bay watershed;
								(ii)provide watershed educational experiences
				in the Chesapeake Bay watershed;
								(iii)provide professional development for
				teachers related to the Chesapeake Bay watershed and the dissemination of
				pertinent education materials oriented to varying grade levels;
								(iv)demonstrate or disseminate environmental
				educational tools and materials related to the Chesapeake Bay watershed;
								(v)demonstrate field methods, practices, and
				techniques including assessment of environmental and ecological conditions and
				analysis of environmental problems;
								(vi)build the capacity of organizations to
				deliver high quality environmental education programs; and
								(vii)educate local land use officials and
				decision makers on the relationship of land use to natural resource and
				watershed protection.
								(C)CollaborationThe
				Director shall implement the education and training program in collaboration
				with the heads of other relevant Federal agencies.
							(6)Coastal and
				Living Resources Management and Habitat Program
							(A)In
				generalThe Administrator,
				through the Director, may establish a Chesapeake Bay coastal living resources
				management and habitat program to support coordinated management, protection,
				characterization, and restoration of priority Chesapeake Bay habitats and
				living resources, including oysters, blue crabs, and submerged aquatic
				vegetation.
							(B)ActivitiesUnder the program, the Director may,
				subject to the availability of appropriations, carry out or enter into grants,
				contracts, and cooperative agreements and provide technical assistance to
				support—
								(i)native oyster
				restoration;
								(ii)fish and
				shellfish aquaculture that is carried out in accordance with a valid Federal or
				State permit;
								(iii)establishment of
				submerged aquatic vegetation propogation programs;
								(iv)the development
				of programs that protect and restore critical coastal habitats;
								(v)habitat mapping,
				characterization, and assessment techniques necessary to identify, assess, and
				monitor restoration actions;
								(vi)application and
				transfer of applied scientific research and ecosystem management tools to
				fisheries and habitat managers;
								(vii)collection,
				synthesis, and sharing of information to inform and influence coastal and
				living resource management issues; and
								(viii)other
				activities that the director determines are appropriate to carry out the
				purposes of such program.
								(d)Reports
						(1)In
				generalThe Administrator,
				through the Director, shall submit a biennial report to the Congress and the
				Secretary of Commerce on the activities of the Office and on progress made in
				protecting and restoring the living resources and habitat of the Chesapeake
				Bay.
						(2)Action
				planEach such report shall
				include an action plan for the 2-year period following submission of the
				report, consisting of—
							(A)a list of recommended research, monitoring,
				and data collection activities necessary to continue implementation of the
				strategy under subsection (b)(2); and
							(B)recommendations to integrate National
				Oceanic and Atmospheric Administration activities with the activities of the
				partners in the Chesapeake Bay Program to meet the commitments of the
				Chesapeake 2000 agreement and subsequent agreements.
							(e)Agreements
						(1)In
				generalThe Administrator,
				through the Director, may, subject to the availability of appropriations, enter
				into and perform such contracts, leases, grants, or cooperative agreements as
				may be necessary to carry out the purposes of this Act.
						(2)Use of other
				resourcesFor purposes
				related to the understanding, protection, and restoration of Chesapeake Bay,
				the Director may use, with their consent and with or without reimbursement, the
				land, services, equipment, personnel, and facilities of any Department, agency,
				or instrumentality of the United States, or of any State, local government,
				Indian tribal government, or of any political subdivision thereof.
						(3)DonationsThe Director may accept donations of funds,
				other property, and services for use in understanding, protecting, and
				restoring the Chesapeake Bay. Donations accepted under this section shall be
				considered as a gift or bequest to or for the use of the United States.
						(f)DefinitionsIn
				this section:
						(1)AdministratorThe term Administrator means
				the Administrator of the National Oceanic and Atmospheric
				Administration.
						(2)Chesapeake Bay
				AgreementThe term
				Chesapeake Bay Agreement means the formal, voluntary agreements
				executed to achieve the goal of restoring and protecting the Chesapeake Bay
				ecosystem and the living resources of the Chesapeake Bay ecosystem and are
				signed by the Chesapeake Executive Council.
						(3)Chesapeake
				Executive CouncilThe term
				Chesapeake Executive Council means the representatives from the
				Commonwealth of Virginia, the State of Maryland, the Commonwealth of
				Pennsylvania, the Environmental Protection Agency, the District of Columbia,
				and the Chesapeake Bay Commission, who are signatories to the Chesapeake Bay
				Agreement, and any future signatories to that agreement.
						(4)DirectorThe term Director means the
				Director of the Office.
						(5)OfficeThe term Office means the
				Chesapeake Bay Office established under this section.
						(g)Authorization of
				AppropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section—
						(1)$17,000,000 for fiscal year 2012;
						(2)$18,700,000 for fiscal year 2013;
						(3)$20,570,000 for fiscal year 2014;
				and
						(4)$22,627,000 for fiscal year
				2015.
						.
			
